Citation Nr: 0611296	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  03-13 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for psoriasis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to March 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
psoriasis.

In March 2005, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.

During the hearing, the veteran waived initial RO 
consideration of the new evidence submitted in conjunction 
with the hearing.  38 C.F.R. § 20.1304(c) (2005).


FINDING OF FACT

Competent evidence of a nexus between the post service 
diagnosis of psoriasis and service is not of record.


CONCLUSION OF LAW

1.  Psoriasis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 5103A, 5107; (West 
2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veteran Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

The record shows the veteran was notified of the VCAA and its 
effect on his claim for service connection for psoriasis, but 
it appears no VCAA letter was sent to the veteran 
specifically addressing service connection for psoriasis.  
However, the Board finds that the veteran has not been 
prejudiced by this omission for the following reasons.  The 
discussion in the March 2003 statement of the case informed 
the veteran of the pertinent law and what type of evidence is 
necessary to establish a claim for service connection.  In 
addition, the discussion in the January 2002 rating decision 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought. 

The March 2003 statement of the case contains the complete 
text of 38 C.F.R. § 3.159(b)(1) which includes notice that 
the appellant must provide "any evidence in [his] possession 
that pertain[s] to his claim."  More importantly, the Board 
finds that the veteran has "actual knowledge" of the type 
of evidence needed to substantiate his claim as he is 
claiming his psoriasis was caused by service.  Under these 
circumstances the Board is satisfied that the veteran has 
been adequately informed of both the evidence necessary to 
substantiate his claim and the need to submit relevant 
evidence in his possession.

Although the veteran was not given complete notification of 
the VCAA requirements, he has not been prejudiced thereby.  
The veteran responded to the RO's communications with 
additional argument, thus curing any previous omissions.  In 
addition it appears that neither the veteran nor his 
representative have identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  In this context, the Board 
notes the veteran's service medical records and treatment 
records are associated with the claims file.  For these 
reasons, any failure in the language of the VCAA notice by 
the RO constituted harmless error.  Accordingly, we find that 
VA has satisfied its duty to assist the veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claim under the VCAA.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).
II.  Decision    

The veteran stated in his January 2001 statement that after 
leaving service, he developed a skin disorder (psoriasis) 
that required extensive treatment.  He asserted that his 
psoriasis is service related.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  To prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of inservice injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for psoriasis.  Initially, the 
veteran admits that he did not have skin problems in service, 
but states that he had skin problems soon after service.  The 
veteran is competent to allege that he had skin problems soon 
after being discharged from service; however, there is no 
objective evidence of record to substantiate the veteran's 
allegations of having psoriasis while in service or soon 
after separation.  For example, the Board notes that service 
medical records show no complaints of psoriasis or other 
indications of a skin disorder during service or upon 
separation.  In an August 1976 VA examination report, it 
shows that examination of the skin revealed only a scar on 
the veteran's thigh.  The veteran did not report any skin 
problems at that time, which is approximately five years of 
his discharge from service.  At that time, the veteran was 
seeking service connection for other disabilities.  His 
silence, when otherwise providing information having the 
purpose of advancing a claim, constitutes negative evidence, 
which weighs against a finding that the psoriasis is related 
to service.  

The evidence of record shows that the first time the veteran 
was treated for psoriasis was in 1996, which is many years 
after service.  At that time, the veteran stated he had had 
psoriasis for "many years."  Again, this is the first 
objective clinical evidence of psoriasis.  Therefore, there 
is a lack of evidence of continuity of symptomatology 
following the veteran's discharge from service.

Furthermore, during the March 2005 hearing, the veteran 
explained that he did not have an outbreak in service, but 
began to see signs of a skin disorder many years after 
service.  Finally in the May 2003 statement furnished by the 
veteran, he explained that his private doctor stated that the 
"psoriasis is not service connected."  This is further 
evidence against his claim.  His statements alone, admitting 
that he did not have a skin disorder while in service, are 
evidence against his claim, as psoriasis is not a chronic 
disease, where it may be shown up to one year following 
service and possibly be related to service.  

As to an April 2005 medical opinion by a private doctor, 
while he appears to give an opinion which might support the 
veteran's claim, the Board finds his opinion to be 
speculative at best.  Specifically, he stated that the 
veteran has psoriasis "which may or may not be caused as a 
result of his military service."  (Italics added.)  The 
Court has held on numerous occasions that medical opinions 
which are speculative, general or inconclusive in nature are 
of little, if any, probative value.  See Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996); Sacks v. West, 11 Vet. App. 314, 316-7 
(1998); Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  This conclusion does 
not state anything other than the veteran's psoriasis may be 
related to service or it may not be related to service.  Such 
does not place the evidence in equipoise to resolve 
reasonable doubt in favor of the veteran.  Thus, the Board 
finds that the private doctor's medical opinion is too 
speculative to be evidence that supports the veteran's claim.

Therefore, while the veteran has asserted that his psoriasis 
is related to service, he is not competent to attribute the 
current diagnosis of psoriasis to service, as that would 
require a medical opinion.  Beausoleil, 8 Vet. App. at 464; 
see Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board finds that the veteran's claim for service 
connection for psoriasis cannot be granted because there is 
no evidence of psoriasis in service and no evidence of 
psoriasis until many years later.  The more probative 
evidence fails to show that the veteran's psoriasis is due to 
service.  Accordingly, for the reasons stated above, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for psoriasis, and there is 
no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

The Board notes that it appreciated the veteran's honest 
testimony at the March 2005 hearing before the undersigned in 
admitting that he did not have psoriasis while in service.  
His testimony is wholly consistent with the statements he has 
made throughout the appeal process, and the undersigned found 
him to be a very credible witness.  His service to this 
country is greatly appreciated.  


ORDER

Service connection for psoriasis is denied.



____________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


